UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK REPURCHASE SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 / X /ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 OR //TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: Commission File Number 0-13358 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: CAPITAL CITY BANK GROUP, INC. 401(k) Plan (Exact name of the plan) B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CAPITAL CITY BANK GROUP, INC. (Exact name of registrant as specified in its charter) 217 North Monroe Street, Tallahassee, Florida 32301 (Address of principal executive offices) REQUIRED INFORMATION The following financial statements shall be furnished for the plan: Capital City Bank Group, Inc. 401(k) Plan ("Plan") is subject to the Employee Retirement Income Security Act of 1974 ("ERISA").Therefore, in lieu of the requirements of items 1-3 of form 11-K, the financial statements and schedule of the Plan for the fiscal year ended December 31, 2006 have been prepared in accordance with the financial reporting requirements of ERISA. CAPITAL CITY BANK GROUP, INC. 401(k) PLAN FINANCIAL STATEMENTS December 31, 2006 and 2005 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN Tallahassee, Florida FINANCIAL STATEMENTS December 31, 2006 and 2005 CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SUPPLEMENTAL SCHEDULES SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) 9 SCHEDULE H, LINE 4a - SCHEDULE OF DELINQUENT PARTICIPANT CONTRIBUTIONS 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Retirement Committee of Capital City Bank Group, Inc. Tallahassee, Florida We have audited the accompanying statements of net assets available for benefits of Capital City Bank Group, Inc. 401(k) Plan (the “Plan”) as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the year ended December 31, 2006 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2006 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2006 financial statements taken as a whole. Crowe Chizek and Company LLC Fort Lauderdale, Florida June 27, 2007 1 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2006 and 2005 2006 2005 ASSETS Cash (7,622 ) 13,354 Investments, at fair value (Note 3) 10,490,891 8,322,043 Participant contributions receivable 131,541 119,756 Employer contribution receivable 19,692 14,416 Dividends receivable 18,398 9,570 Total assets 10,652,900 8,479,139 NET ASSETS AVAILABLE FOR BENEFITS $ 10,652,900 $ 8,479,139 See accompanying notes to financial statements 2 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, 2006 Additions to net assets attributed to: Investment income Net appreciation in fair value of investments (Note 3) 699,766 Dividends and interest income 330,824 1,030,590 Contributions Participant $ 1,634,352 Employer 230,790 Rollovers 104,247 1,969,389 Total additions 2,999,979 Deductions from net assets attributed to: Benefits paid to participants 826,218 Net increase 2,173,761 Net assets available for benefits Beginning of year 8,479,139 End of year $ 10,652,900 See accompanying notes to financial statements. 3 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2006 and 2005 NOTE 1 - DESCRIPTION OF PLAN The following description of the Capital City Bank Group, Inc. 401(k) Plan (the "Plan") provides general information only.More complete information regarding the Plan’s provisions may be found in the Plan document. General:The Plan, established on October 1, 1997, effective retroactive to January 1, 1997, is a defined contribution retirement plan under the provisions of Section 401(a) of the Internal Revenue Code (the “IRC”), which includes a qualified deferred arrangement as described in Section 401(k) of the IRC. The Plan is intended to provide benefits to all eligible employees of Capital City Bank Group, Inc. (the “Company”). Employees of the Company who are 18 years of age or older become eligible to participate in the Plan at the time of employment. Employees may enter the Plan on the first day of the month coinciding with or next following the date on which the employee becomes eligible to participate in the Plan. Plan Administration: The overall responsibility for administering the Plan rests with the Company. However, the Company has delegated administration of the Plan to the Retirement Committee (the “Plan Administrator”). The Plan’s trustee, Capital City Trust Company (the “Trustee”), a subsidiary of the Company, is responsible for the management and control of the Plan’s assets.The Trustee began providing record-keeping services effective February 1, 2006. Participant Contributions and Excess Contributions: Each year, participants may elect to contribute up to 100% of pretax annual compensation, as defined in the Plan and subject to certain limitations under the IRC. Participants may choose to change their deferral percentage at any time. Excess contributions represent amounts that were contributed by employees in excess of the limitations imposed by the IRC. There were no excess contributions for the 2006 and 2005 year. Employer Contributions:For 2006, the Company provided a 50% match on participant contributions of 6% or less. Only employees hired after January 1, 2002 are eligible for this match.No additional discretionary employer contributions were made for 2006. Participant Accounts:Each participant’s account is credited with the participant’s contribution, matching contributions and allocations of Plan earnings based on the participant’s investment elections. Allocations of Plan earnings are based on account balances, as defined in the Plan. Employer discretionary contributions are allocated among all participants in an amount equal to the ratio of the participant’s compensation to the compensation of all participants for the Plan year. Employer discretionary contributions are invested based on the participant’s elective deferral. (Continued) 4 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2006 and 2005 NOTE 1 - DESCRIPTION OF PLAN (Continued) Investment Options: Participants can direct their contributions into 24 investment options. Participants can change their investment elections and balances daily by way of internet, with their contributions being changed the next trading day. Benefits Paid to Participants: Upon termination of service due to death, disability, retirement or other reason, a participant will receive a lump-sum amount equal to the value of the vested interest in his or her account. Participants may also receive a distribution while in service upon demonstration of financial hardship. Retirement, Death and Disability:A participant is becomes fully vested in his or her account balance upon retirement, death or disability. Vesting:Participants are immediately vested in their contributions plus actual earnings thereon. Vesting in the Company’s matching and discretionary contribution portion of their accounts plus actual earnings thereon is based on years of continuous service. A participant is 100% vested in the Company’s matching and discretionary contributions, and related earnings thereon, after three years of credited service (on a cliff basis). Credited service for vesting purposed requires 1,000 hours during the plan year. Forfeitures: Forfeitures are used to reduce the employer contribution. Forfeitures were immaterial for 2006 and 2005. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting: The financial statements of the Plan are prepared under the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions related to the reported amounts of assets, liabilities, and changes therein and the disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Investments:The Plan’s investments are stated at fair value. Securities traded on a national securities exchange are valued at quoted market prices. The Company’s common stock is valued at its quoted market price as listed on the NASDAQ national market under the ticker symbol CCBG. (Continued) 5 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2006 and 2005 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) The Plan’s investments include common stock and mutual funds, which invest in various types of investment securities and in various companies within various markets. Investments are exposed to several risks, such as interest rate, market and credit risks. Due to the level of risk associated with certain investments, it is at least reasonably possible that changes in the values of investments will occur in the near term and that such changes could materially affect the amounts reported in the Plan’s financial statements and participant’s individual account balances. Income Recognition: Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Plan Expenses:All plan expenses are paid by the Company. Voting Rights: The Trustee is required to vote shares of Company stock on behalf of the collective best interest of plan participants and beneficiaries, as instructed by the proxy statement. NOTE 3 - INVESTMENTS The investments of the Plan are held in a trust fund administered by the Trustee.Investments that represent 5% or more of the Plan's net assets available for benefits are separately identified as follows: December 31, 2006 2005 Investments at fair value Federated Max-Cap Index Fund (0 and 82,332 shares) $ $ 2,034,418 Federated Treasury Obligations Fund (0 and 1,379,495 shares) 1,379,495 American Euro Pac Growth Fund (0 and 20,583 shares) 835,861 Federated Kaufmann Fund (0 and 138,145 shares) 773,612 Capital City Bank Group, Inc. Common Stock (27,201 and 22,036 shares) 960,195 755,614 Federated Capital Appreciation Fund (0 and 19,745 shares) 495,213 Federated Total Return Bond Fund (0 and 43,742 shares) 461,480 (Continued) 6 NOTE 3 – INVESTMENTS (Continued) 2006 2005 Investments at fair value (continued) Vanguard Institutional Index Fund (16,661 and 0 shares) $ 2,159,086 $ Prime Obligation Fund (1,902,347 and 0 shares) 1,902,347 American Fund Europac (23,606 and 0 shares) 1,099,109 Fidelity Structured Mid Cap Growth (59,432 and 0 shares) 830,271 Select American Shares (14,112 and 0 shares) 650,136 Effective July 2006, the Retirement Committee approved discontinuing the use of Federated mutual funds as investment options.The Plan Trustee selected comparable investment options in terms of returns for their respective risk profile. During the year ended December 31, 2006 the Plan’s investments, including gains and losses on investments bought and sold as well as held during the year, appreciated in value as follows: Mutual Funds $ 690,808 Capital City Bank Group, Inc. Common Stock 8,958 Net appreciation in fair value of investments $ 699,766 NOTE 4 - PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right to terminate the Plan subject to the provisions of the Employee Retirement Income Security Act of 1974.In the event of Plan termination, participants would become 100% vested in all of their accounts. NOTE 5 - TAX STATUS The Plan is relying on a favorable opinion letter datedNovember 19, 2001 issued to Capital City Trust Company, the plan document sponsor.The Plan is not required to file for an individual determination letter because of the opinion letter received from the Internal Revenue Service.Although the Plan has been amended since receiving favorable opinion, the plan administrator believes that the Plan is designed and is being operated in accordance with the applicable requirements of the IRC. (Continued) 7 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2006 and 2005 NOTE 6 – PARTY IN INTEREST TRANSACTIONS Parties-in-interest are defined under Department of Labor regulations as any fiduciary of the Plan, any party rendering service to the plan, the employer, and certain others.The Plan owns 27,201 and 22,036 shares of the Company's common stock at December 31, 2006 and 2005, respectively, which represents approximately .14% and 0.12% of the outstanding common stock of the Company.Dividend income of $17,404 and $12,643 was recognized during 2006 and 2005 from the Plan’s investment in the Company’s common stock.This investment qualifies as a party-in-interest investment. The Trustee is a subsidiary of the Company. Certain Plan investments were managed by Federated Investors Inc., the plan record-keeper during 2005.At December 31, 2006 and 2005, the Plan held the following party-in-interest investments (at estimated fair value), managed by Federated Investors, Inc.: 2006 2005 Federated Max-Cap Index Fund (0 and82,332 shares) $ $ 2,034,418 Federated Treasury Obligations Fund (0 and 1,379,495 shares) 1,379,495 Federated Kaufmann Fund (0 and 138,145) 773,612 Federated Capital Appreciation Fund (0 and and 19,745 shares) 495,213 Federated Total Return Bond Fund (0 and 43,742 shares) 461,480 Federated Stock Trust Fund (0 and 9,718 shares) 303,673 Federated Index Trust (0 and 9,781 shares) 216,746 Federated U.S. Gov. Sec. 2-5 Years (0 and 8,039 shares) 88,186 Federated High Income Bond Fund (0 and 3,908 shares) 30,599 Federated Income Trust (0 and 2,064 shares) 21,134 NOTE 7 – PLAN AMENDMENTS During 2006, the eligibility age for participation was reduced from 21 to 18 years of age.The maximum contribution limit was increased from 30% of pre-tax annual compensation to 100%.The Plan was also amended in 2006 to require mandatory distributions for vested account balances less than $5,000. (Continued) 8 SUPPLEMENTAL SCHEDULES CAPITAL CITY BANK GROUP, INC. 401(k) PLAN SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) December 31, 2006 Name of plan sponsor:Capital City Bank Group, Inc. Employer identification number:59-2273542 Three-digit plan number:003 (c) (b) Description of Investment Identity of Issuer, Including Maturity Date, Borrower, Rate of Interest, (e) Lessor, or Collateral, Par (d) Current (a) Similar Party or Maturity Value **Cost Value Mutual Funds Vanguard Mid-Cap Index, 3,589 shares $ 322,052 Vanguard Total Bond Index, 14,833 shares 148,182 DWS Reef Real Estate Securities Fund 2,655 shares 70,444 American Funds High Income Fund, 4,545 shares 57,307 Vanguard Developed Market Index Fund, 4,171 shares 52,473 DWS Dreman Small Cap Fund, 1,233 shares 47,179 Blackrock Mid-Cap Value Fund, 3,179 shares 42,088 American Funds Small-Cap Fund, 911 shares 35,732 Van Kampen Funds Equity Fund, 3,532 shares 32,212 Goldman Sachs Structured U.S. Equity Fund, 862 shares 29,042 (Continued) 9 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) December 31, 2006 Name of plan sponsor:Capital City Bank Group, Inc. Employer identification number:59-2273542 Three-digit plan number:003 (c) (b) Description of Investment Identity of Issue, Including Maturity Date, Borrower, Rate of Interest, (e) Lessor, or Collateral, Par (d) Current (a) Similar Party or Maturity Value **Cost Value T Rowe Price Real Estate Retail Shares, 1,126 shares $ 28,534 Vanguard Inflation Protected Reinvestment, 350 shares 4,128 Dreyfus Fund Bond Index, 87 shares 865 Fidelity Structured Mid Cap Growth Fund 830,271 59,432 shares Vanguard Prime Obligation 1,902,347 1,902,347 shares Goldman Sachs Structured U.S. Equity 478,358 48,515 shares Vanguard Vanguard Institutional Index 2,159,086 16,661 shares American Funds Europacific 1,099,109 23,606 shares American Funds Fundamental Growth 381,263 9,517 shares American Funds Growth Fund of America 461,858 14,055 shares (Continued) 10 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) December 31, 2006 Name of plan sponsor:Capital City Bank Group, Inc. Employer identification number:59-2273542 Three-digit plan number:003 (c) (b) Description of Investment Identity of Issue, Including Maturity Date, Borrower, Rate of Interest, (e) Lessor, or Collateral, Par (d) Current (a) Similar Party or Maturity Value **Cost Value Royce Premier Investment 19,304 shares $ 341,882 Select Selected American Shares 14,112 shares 650,136 Vanguard Total Stock Market 10,447 shares 356,148 Capital City Bank Capital City Bank Group, Inc., 960,195 Group, Inc. Common Stock, 27,201 shares $ 10,490,891 *Represents party-in-interest ** Investment is participant directed; therefore historical cost is not required. 11 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN SCHEDULE H, LINE 4a - SCHEDULE OF DELINQUENT PARTICIPANT CONTRIBUTIONS December 31, 2006 Name of plan sponsor:Capital City Bank Group, Inc. Employer identification number:59-2273542 Three-digit plan number:003 Participant Contributions of the Current Plan Year Not Deposited Into the Plan Within the Time Period Described in 29 CFR 2510.3-102 $ 269 Plus:Delinquent Deposits of Prior Year Participant Contributions Not Corrected Prior to the Current Plan Year Total Delinquent Participant Contributions (line 4a of Schedule H) 269 Less:Amount fully corrected under the DOL’s Voluntary Fiduciary Correction Program (VFC Program) and PTE 2002-51 238 Delinquent Deposits of Participant Contributions Constituting Nonexempt Prohibited Transactions $ 31 (1) (1) Pending correction under the VFC Program. 12 CAPITAL CITY BANK GROUP, INC. 401(k) PLAN EXHIBIT INDEX Exhibit No.Document 23.1Consent of Crowe Chizek and Company LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL CITY BANK GROUP, INC. Profit Sharing 401(k) Plan By:Capital City Trust Company, Trustee By: Randolph M. Pople, President 13
